Russell J.
1. An assignment of error averring that a judgment is illegal, because it is contrary to the evidence, against the weight of the evidence, and without evidence to support it, is sufficient to raise the question of venue. Mill v. State, 1 Ga. App. 134 (57 S. E. 969).
2. As affirmative proof of the venue did not appear, and therefore, according to the allegations of the petition for certiorari, the jurisdiction of the trial court was not proved, it was error to refuse to sanction the writ of certiorari. Strozier v. Hawkinsville, 1 Ga. App. 285 (57 S. E. 969) ; Minor v. Atlanta, ante, 471 (67 S. E. 108).
3. The remaining questions raised by the petition for certiorari are ruled in Loeb v. Jennings, 133 Ga. 796 (67 S. E. 101).

Judgment reversed.